 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
31st day of January, 2012, by and between BCM Energy Partners, Inc., a Delaware
Corporation (the “Company”), and David M. Beach (“Employee”).

 

RECITALS:

 

WHEREAS, Employee has the professional and personal skills to serve the Company
as its President, Chief Financial Officer and Chief Executive Officer and can be
instrumental in helping it to achieve its objectives to the mutual benefit of
the Company and Employee;

 

WHEREAS, the Company and Employee agree that this Agreement will serve to
replace a certain Employment agreement dated January 1, 2011 between the Company
and Employee.

 

WHEREAS, Employee has been offered a position with the Company conditioned upon
Employee entering into confidentiality, covenants, Employee understands
employment with the Company will not commence until after Employee enters into
this Agreement, and Employee acknowledges receipt of this Agreement prior to or
contemporaneous with the Company’s conditional offer of employment;

 

WHEREAS, during the course of employment with the Company, the Company will
convey to Employee unique and valuable confidential and proprietary information
and trade secrets regarding the Company, and Employee understands that the
unauthorized use or disclosure of that information would be extremely harmful to
the Company and that Employee’s employment with the Company is expressly
conditioned on Employee’s agreement not to disclose or use that information;

 

WHEREAS, Employee acknowledges (i) that fulfillment of the promises contained in
this Agreement, including, without limitation, the promises not to disclose
Confidential Information, are necessary to protect the Company’s Confidential
Information, as such term is defined below, and, consequently, to preserve the
value and goodwill of the Company, and (ii) that the time, geographic and scope
limitations of such provisions are reasonable, especially in light of the
Company’s desire to protect its Confidential Information; and

 

WHEREAS, Employee understands that the unauthorized use or disclosure of that
information would be extremely harmful to the Company and that Employee’s
employment with the Company is expressly conditioned upon Employee’s agreement
not to disclose or use that information.

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and obligations of this Agreement, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

 

1

 

 

1.Employment. Subject to all of the terms and conditions of this Agreement, the
Company agrees to employ Employee, and Employee agrees to accept employment with
the Company. It is understood that Employee will be subject to the policies and
terms (as they may be amended from time to time by the Company) as adopted by
the Company’s Board of Managers (the “Board”) and other policies in effect for
salaried employees of the Company, except as otherwise specifically provided in
this Agreement

 

2.Duties. The services of Employee shall be exclusive to the Company, except as
otherwise agreed to in writing by the Company. Employee shall function in the
capacity of its President, Chief Financial Officer and Chief Executive Officer,
and shall exert Employee’s energy and a majority of his working time to
fulfilling Employee’s duties, and shall promptly and faithfully perform all
these duties which pertain to that employment. Employee shall assume primary
responsibility for the job titles, reporting responsibilities, and duties which
are assigned and may be changed from time to time, by the Board. Employee will
perform Employee’s obligations in a competent and professional manner consistent
with the expectations of the Board. Notwithstanding the above obligations,
Employee may serve on outside boards of directors or committees if the outside
activities are first disclosed to and approved in writing by the Board in its
sole discretion. Without limiting the foregoing, such approval will not be
granted if the outside activities are deemed by the Board to conflict in any way
with the provisions of this Agreement, to impair Employee’s ability to perform
Employee’s duties under this Agreement, or to otherwise conflict in any way with
business interests of the Company.

 

3.Term of Employment. This term of this agreement will be for a period of
thirty-six (36) months with automatic extensions subject to board review.

 

4.Compensation, Reimbursements and Benefits. As compensation for all of
Employee’s services under this Agreement, the Company agrees to provide Employee
the following compensation, reimbursements and benefits:

 

a.Base Salary. The Company will pay Employee a base salary (the “Base Salary”),
payable in accordance with the Company’s standard payroll practices. The initial
Base Salary shall, when annualized, be in the gross amount of two hundred forty
thousand ($240,000), less any applicable withholdings required by law.

 

b.Bonus payments. In the event that the Employee is instrumental in the
structuring, execution or closing of an acquisition by the company, whether as a
purchase or merger, the Employee will be entitled to receive a bonus payment
depending on the profitability of the acquisition.

 

c.Notes. In the event that the Company cannot pay the Employee the base salary
described in this agreement in accordance with its standard payroll practices,
than this salary due shall immediately become a note payable by the company to
the Employee accruing at 5.00% interest per annum.

 

2

 

 

d.Company Stock Option Program. Employee shall be granted or otherwise eligible
to earn common equity in the Company’s employee stock option pool, subject to
conveyance and/or restrictive documents to be provided by the Company to
Employee.

 

e.Expenses. The Company will reimburse Employee for any and all ordinary,
necessary and reasonable business expenses that Employee incurs in connection
with the performance of Employee’s duties under this Agreement, including
entertainment, telephone, travel, and miscellaneous expenses. Employee must
obtain proper approval for such expenses pursuant to the Company’s policies and
procedures, and Employee must provide the Company with documentation for such
expenses in a form sufficient to sustain the Company’s deduction for such
expenses under the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.

 

f.Vacation. Employee will be eligible to receive two (2) weeks vacation, with
pay, in accordance with the Company’s policies and as may be available from time
to time to similarly situated employees.

 

g.Health, Disability and Life Insurance, and Other Employee Benefit Plans. The
Company will provide Employee with the same health, disability, and life
insurance coverage provided generally to other similarly situated full-time
salaried employees of the Company, and with other employee benefit plans which
are presently existing or which may be established in the future by the Company
for its salaried officers, subject to the terms and conditions of the applicable
benefit plans.

 

h.Withholding; Taxes. The Company may withhold from any compensation,
reimbursements and benefits payable to Employee all federal, state, city and
other taxes as shall be required pursuant to any law or governmental regulation
or ruling, as well as other standard withholdings and deductions. Employee
recognizes that all of the payments and some of the benefits which Employee
receives under this Agreement will constitute compensation and will be fully
taxable to Employee. Employee agrees to properly report such payments and
benefits on Employee’s applicable income tax returns and to pay all appropriate
taxes.

 

3

 

 

5.Confidential Information. Employee agrees to protect the confidentiality of
the Company’s Confidential Information, without prejudice to all other duties
which Employee owes to the Company. As used in this Agreement, “Confidential
Information” shall mean information relating to the business, products, and
affairs of the Company, its affiliates and its customers which the Company
treats as confidential, including, without limitation, information about or
relating to the following: (i) the financial condition, affairs and business
opportunities of the Company; (ii) the Company’s business development activities
and plans for its existing and prospective lines of business, products, and
services; (iii) the identity of and nature and terms of the Company’s business
relations with sellers, investors, operators, vendors, partners, equity holders,
lenders, independent contractors, and employees; (iv) the identity of and plans
for the development of new properties; (v) the business and pricing policies and
practices of the Company; (vi) the Company’s designs, computer software and
databases, systems, methods, programming materials, processes, new and
developing products, services, and promotion campaigning concepts; or (vii) any
other confidential or secret information concerning the business and affairs of
the Company or any of its affiliates. Confidential Information shall not include
information or property which is (i) now in the public domain or later publicly
available through no fault of Employee; (ii) known to Employee prior to
Employee’s receipt of the same from or through the Company; or (iii) rightfully
obtained by Employee from sources other than the Company. Employee agrees to
keep secret all Confidential Information given, seen, or heard of in connection
with the business of the Company and its customers, and further agrees:

 



a.Upon termination of employment with the Company, for any reason, to
immediately deliver up to the Company or its authorized representative all
Confidential Information and physical property of the Company in Employee’s
possession, including, but not limited to, all papers, records, reports,
software programs, computer hardware, media materials, customer lists, customer
account records, training and operations material and memoranda, personnel
records, code books, pricing information, financial information concerning or
relating to the business, accounts, customers, suppliers, employees, and affairs
of the Company, together with any similar material whether or not of a secret or
confidential nature, and ALL copies of any of the foregoing which are in any way
related to the Company’s business and which Employee has in his possession or
which are subject to Employee’s control.

 

6.Remedies. Employee agrees and understands that any breach of the covenants set
forth in this Agreement will cause the Company irreparable harm for which there
is no adequate remedy at law. Thus, without limiting whatever other rights and
remedies the Company may have under this paragraph, Employee consents to the
issuance of an injunction in favor of the Company enjoining the breach of any of
the aforesaid covenants or agreements by any court of competent jurisdiction.

 

7.Entire Agreement. This Agreement contains the entire agreement of the parties
relating to the subject matter hereof and, except as otherwise stated,
supersedes any and all oral or written prior agreements and understandings with
respect to such subject matter; the parties have made no agreements,
representations, or warranties relating to the subject matter of this Agreement
which are not set forth herein.

 

8.Modification. This Agreement may not be altered, modified or amended except by
an instrument in writing signed by each of the parties hereto.

 

9.Governing Law. The laws of the State of Louisiana shall govern the validity,
construction and performance of this Agreement, to the extent not pre-empted by
federal law. Any legal proceeding related to this Agreement shall be brought in
an appropriate Texas court, and each of the parties hereto hereby consents to
the exclusive jurisdiction of the courts of the State of Texas for this purpose.

 

4

 

 

10.Notices. All notices and other communications required or permitted under
this Agreement shall be in writing, and provided to the other party either in
person, by fax, by email, or by certified mail. Notices to the Company must be
provided or sent to its Board at the stated address of record; notices to
Employee must be provided or sent to Employee in person or at Employee’s address
of record.

 

If to the employee: David M. Beach   11 East 88th Street, Apt 6bc   New York, NY
10128

 

11.Survival. Notwithstanding the termination of Employee’s employment with the
Company, the covenants set forth in this Agreement including any terms of this
Agreement which specifically relate to periods, activities, obligations, rights
or remedies of the parties upon or subsequent to such termination shall survive
such termination and shall govern all rights, disputes, claims or causes of
action arising out of or in any way related to this Agreement.

 

12.Assignment. Employee may not assign his rights or delegate his duties or
obligations under this Agreement. The rights and obligations of the Company
under this Agreement shall inure to the benefit of and shall be binding on the
Company’s successors and assigns.

 

[The remainder of this page intentionally left blank.]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

BCM ENERGY PARTNERS, INC.

 

 

[sig01.jpg]

Signed:

By: R. Gerald Bailey

Its: Chairman of the Board of Directors

 

 

[sig02.jpg]

 

DAVID M. BEACH

 



6

 

 